TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-01-00218-CR




                                 Manuel Antonio Rios, Appellant

                                                   v.

                                    The State of Texas, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
            NO. 49,132, HONORABLE JOE CARROLL, JUDGE PRESIDING



PER CURIAM

                Appellant Manuel Antonio Rios pleaded guilty to aggravated sexual assault. See Tex.

Penal Code Ann. § 22.021 (West Supp. 2001).             The district court found that the evidence

substantiated appellant’s guilt, but deferred adjudication and placed appellant on community

supervision for ten years as called for in a plea bargain agreement. The State later moved to

adjudicate and the motion was granted following a hearing. Appellant was adjudged guilty and

sentenced to imprisonment for thirteen years. Appellant filed a general notice of appeal.

                When a defendant pleads guilty to a felony and the punishment assessed does not

exceed that recommended by the prosecutor and agreed to by the defendant, the notice of appeal

must state that the appeal is for a jurisdictional defect, or that the substance of the appeal was raised

by written motion and ruled on before trial, or that the trial court granted permission to appeal. Tex.

R. App. P. 25.2(b)(3). This rule applies to an appeal following revocation of deferred adjudication
community supervision if the defendant was originally placed on deferred adjudication pursuant to

a plea bargain. Watson v. State, 924 711, 714-15 (Tex. Crim. App. 1996). Appellant’s notice of

appeal does not comply with rule 25.2(b)(3) and fails to confer jurisdiction on this Court. Whitt v.

State, No. 03-00-00194-CR (Tex. App.—Austin April 19, 2001, no pet. h.); see also Cooper v. State,

No. 1100-99, slip op. at 6-8 (Tex. Crim. App. April 4, 2001).

               The appeal is dismissed for want of jurisdiction.



Before Justices Kidd, B. A. Smith and Puryear

Dismissed for Want of Jurisdiction

Filed: May 10, 2001

Do Not Publish




                                                 2